                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               ATHENS DIVISION

 RAKEIM JAQUIN HILLSMAN,                        :
                                                :
                      Plaintiff,                :
                                                :
                                                :
               v.                               : No. 3:19-cv-00046-CAR-CHW
                                                :
                                                :
 M.S. Jan, et al.,                              :
                                                :
                      Defendants.               :
                                                :

                                   ORDER OF DISMISSAL

       Plaintiff Rakeim Jaquin Hillsman, currently confined at the Coffee Correctional

Facility, filed a pro se civil rights complaint under 42 U.S.C. § 1983 in this Court on May

2, 2019, seeking to proceed without prepayment of the Court’s filing fee. Compl., ECF

No. 1. On May 10, 2019, Magistrate Judge Charles H. Weigle advised Plaintiff that his

motion to proceed in forma pauperis was incomplete and ordered Plaintiff to submit a

signed inmate trust account certification and printout showing the transactional history of

his inmate trust account. Order 1, ECF No. 5. The Magistrate Judge gave Plaintiff

twenty-one days to comply and cautioned Petitioner that his failure to do so could result in

the dismissal of this action. Id. at 2. Plaintiff filed a response on May 20, 2019, but he

did not fully comply with the Court’s order. Mot. for Leave to Proceed In Forma Pauperis,

ECF No. 6.

       As a result, the Magistrate Judge ordered Plaintiff to show cause why this Court
should not dismiss his complaint for failure to comply with the order to file the account

statement. Order to Show Cause, June 11, 2019, ECF No. 7. Again, the Magistrate Judge

gave Plaintiff twenty-one days to respond and cautioned him that his failure to do so would

result in the dismissal of this action. Id.

         As of the date of this order, Plaintiff has not responded to the Court’s order to show

cause.    Thus, because Plaintiff has failed to comply with the previous orders or to

otherwise prosecute his case, the Court now DISMISSES Plaintiff’s complaint

WITHOUT PREJUDICE. See Fed. R. Civ. P. 41(b); Brown v Tallahassee Police Dep’t,

205 F. App’x 802, 802 (11th Cir. 2006) (per curiam) (“The court may dismiss an action

sua sponte under Rule 41(b) for failure to prosecute or failure to obey a court order.”)

(citing Fed. R. Civ. P. 41(b) and Lopez v. Aransas Cty. Indep. Sch. Dist., 570 F.2d 541, 544

(5th Cir. 1978)).



         SO ORDERED, this 18th day of July, 2019.


                                              S/ C. Ashley Royal
                                              C. ASHLEY ROYAL, SENIOR JUDGE
                                              UNITED STATES DISTRICT COURT




                                                2
